DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 06/18/2020 for application number 16/905,749.
2.    	Claims 1-20 are presented for examination. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/02/2020, 08/10/2021, 09/01/2021 02/01/2022 and 05/16/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pub 2013/0080346) hereinafter Powell in view of Torman et al. (U.S. Pub 2019/0155626) hereinafter Torman and further in view of Kelishadi (U.S. Pub 2015/0295914).

Regarding claim 1, Powell teaches, a computer-implemented method comprising:
receiving, via a graphical user interface (GUI) of an education platform service, a request to view sharing permissions of mapped education data of a synchronized education profile from an administrative user account of one or more educational institutions, wherein the sharing permissions indicate data sharing of the mapped education data of the synchronized education profile with one or more software vendors that provide applications/services for integration with the education platform service (Powell; student admission process, admission officer request to view student’s entire profile, and student given a permission to admission officer, admission officer able to view courses, grades, GPA and scores on that student; paragraph 133-135).
Powell does not teach expressly,
determining, via the education platform service, current sharing permissions of the mapped education data of the synchronized education profile; 
presenting, through the GUI in response to receiving the request, a GUI menu displaying the current sharing permissions of the mapped education data, wherein the GUI menu comprises a plurality of selectable/de-selectable GUI elements that enable the administrative user account to control provisioning of the mapped education data with the one or more software vendors
However, Torman teaches,
determining, via the education platform service, current sharing permissions of the mapped education data of the synchronized education profile (Torman; identify the education content to be share with user and permissions can be identified for users and levels of access determined based on the identified permission; paragraph 48); 
presenting, through the GUI in response to receiving the request, a GUI menu displaying the current sharing permissions of the mapped education data (Torman; identify the education content to be share with user and permissions can be identified for users and levels of access determined based on the identified permission; paragraph 48), wherein the GUI menu comprises a plurality of selectable/de-selectable GUI elements that enable the administrative user account to control provisioning of the mapped education data with the one or more software vendors (Torman; Functional authorization can include access to API 112 to control the release of release objects, e.g., approval, incomplete, etc. Record authorization can include access to one or more portions of educational content to be released, e.g., title, name, etc. Record authorization can also control which users can access the educational content on the enterprise learning system, e.g., public view and/or private view (selection of title name as education content to be access based on the authorization level); paragraph 33)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Torman’s technique of determine permission level to access an education content to modify admission officer view students grade, GPA, courses, and scores based on the permission of Powell. The motivation for doing so would have been to enable user to restrict unauthorized stranger to access content and protect secure information.

Powell and Torman do not teach expressly,
receiving, through the GUI, a selection of a GUI element of the selectable/de-selectable GUI elements; 
in response to the receiving of the selection of the GUI element, modifying a state of provisioning of the mapped education data with the one or more software vendors, wherein the modifying automatically executes a bulk provisioning change that modifies sharing permissions for two or more types of data, identified in a stored data mapping for the synchronized education profile, with the selection of the GUI element; 
updating, through the education platform service, the current sharing permissions based on the modifying of the state of provisioning of the mapped education data; and 
presenting, through the GUI, an update of the current sharing permissions for the administrative user account
However, Kelishadi teaches,
receiving, through the GUI, a selection of a GUI element of the selectable/de-selectable GUI elements (Kelishadi; user able to filter from a pulldown menu to select group of students such as “current”, “all”, “former”, etc. and select from various input box to select start date, end date (user able to select/de-select element); paragraph 109); 
in response to the receiving of the selection of the GUI element, modifying a state of provisioning of the mapped education data with the one or more software vendors, wherein the modifying automatically executes a bulk provisioning change that modifies sharing permissions for two or more types of data, identified in a stored data mapping for the synchronized education profile, with the selection of the GUI element (Kelishadi; user can modify to filter data from input boxes, start date, end date and select or modify specific agency or all agency; paragraphs 108-109, further, user create user accounts assign privileges, and update and send to user profiles associated with new and updated users; paragraphs 13-131); 
updating, through the education platform service, the current sharing permissions based on the modifying of the state of provisioning of the mapped education data (Kelishadi ; user able to filter from a pulldown menu to select group of students such as “current”, “all”, “former”, etc. and select from various input box to select start date, end date (user able to select/de-select element); paragraph 109, further, user create user accounts assign privileges, and update and send to user profiles associated with new and updated users; paragraphs 13-131); and 
presenting, through the GUI, an update of the current sharing permissions for the administrative user account (Kelishadi; an administrator dashboard. Such a dashboard may be similar to GUI 400 described above. In this example, administrator refers to a privileged user or super-user. Such a user may have broad authority to create user accounts, assign privileges, generate content, etc, and administrator receiving an attribute and attribute associated with updated username, password, profile information (provide updated permission and this permission may includes share content as allowing user to access content); paragraph 130-131)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kelishadi’s technique of interact with user permissions to perform selection of object to modify admission officer view students grade, GPA, courses, and scores based on the permission, and determine permission level to access an education content of Powell and Torman. The motivation for doing so would have been to efficiently interact with configuration of user privilege to manage content privacy.

Regarding claim 2, Powell, Torman and Kelishadi teaches all of the claim 1. Powell further teaches,
wherein the one or more software vendors is at least two software vendors (Powell; student admission process, admission officer request to view student’s entire profile, and student given a permission to admission officer, admission officer able to view courses, grades, GPA and scores on that student (as students applied for different institutes for admission, and respective officer from institutes, access student academy data and different institutes as software vendors using their own software to access education data); paragraph 133-135).
Kelishadi further teaches,
wherein the modifying of the state of provisioning of the mapped education data automatically executes a bulk provisioning change that modifies sharing permissions for two or more types of data with the at least two software vendors based on the selection of the GUI element (Kelishadi; user can modify to filter data from input boxes, start date, end date and select or modify specific agency or all agency; paragraphs 108-109, further, user create user accounts assign privileges, and update and send to user profiles associated with new and updated users; paragraphs 13-131)

Claim 8 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Powell, Torman and Kelishadi teaches, at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170); and a memory (Powell; Computer devices disclosed herein can include data buses, as well as memory for storing certain software applications; paragraph 170), operatively connected with the at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170), storing computer- executable instructions that, when executed by the at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170), causes the at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170) to execute a method that comprises:

Claim 9 is system claim that corresponding to method claim 2. Therefore, claim is rejected for the same reason as claim 2 above.

Claim 15 is a computer-readable storage media claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Powell, Torman and Kelishadi teaches, when executed by at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170), cause the at least one processor (Powell; A “computer” or “computer system” may be, processor; paragraph 170) to execute a method comprising:

Claim 16 is a computer-readable storage media claim that corresponding to method claim 2. Therefore, claim is rejected for the same reason as claim 2 above.



Claims 3, 6, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pub 2013/0080346) hereinafter Powell in view of Torman et al. (U.S. Pub 2019/0155626) hereinafter Torman and further in view of Kelishadi (U.S. Pub 2015/0295914) as applied to claim 1 above, and further in view of Harner et al. (U.S. Pub 2019/0332374) hereinafter Harner.

Regarding claim 3, Powell, Torman and Kelishadi teaches all of the claim 1. Powell, Torman and Kelishadi do not teach expressly,
applying trained artificial intelligence (Al) processing to generate data analytics insights for management of the state of provisioning based on analysis of one or more of: signal data pertaining to the administrative user account, signal data pertaining to a configuration of the synchronized education profiles, signal data pertaining to tenant usage of specific application/service features associated with the synchronized education profile of the educational platform service, and signal data pertaining to specific application/service features of the one or more software vendors; 
automatically generating a recommendation for modifying the state of provisioning of the mapped education data based on the data analytics insights generated from application of the trained Al processing; and 
providing, through the GUI, the recommendation for modifying the state of provisioning of the mapped education data
However, Harner teaches,
applying trained artificial intelligence (Al) processing to generate data analytics insights for management of the state of provisioning based on analysis of one or more of: signal data pertaining to the administrative user account, signal data pertaining to a configuration of the synchronized education profiles, signal data pertaining to tenant usage of specific application/service features associated with the synchronized education profile of the educational platform service, and signal data pertaining to specific application/service features of the one or more software vendors (Harner; “Auto-mapping recommender 116 may be leveraged by integration application design tool 110 to provide a suggested linking between fields in a source asset and fields in a target asset, i.e. an auto-mapping recommendation.”, the auto-mapping recommender provides recommendations regarding the integration designs/attributes input by the user to aid them in creating and performing the integrations, the auto-mapping recommender being triggered by the user activities regarding the integration would read on a “request” to integrate the data, which describes an example of a “button” that can be used to trigger the auto-mapping recommender (i.e. a “request”); paragraph 34 and 47, further, Example 1, new customer data (“file” from CRM system) is integrated into the ERP system to ensure synchronization (“synchronized profile”, also, Example 2, the user step data (“file” of user data) is integrated into the cloud storage for record keeping (“synchronized profile” of the user’s collected exercise data), also provides a generic description of mapping data from a source asset  to a target asset); paragraph 24-30); 
automatically generating a recommendation for modifying the state of provisioning of the mapped education data based on the data analytics insights generated from application of the trained Al processing (Harner; the auto-mapping recommender analyses the input data to make recommendations for mappings to the user (in response to the user inputting data for the purpose of designing an integration (as explained in further detail in the above elements) [it is noted that, under broadest reasonable interpretation, “insights” determined by the system could be the same as the “recommendations” provided in the GUI by the system, paragraph 34, further, figs 2A and 2D; describes the auto-mapping recommender performing analysis and providing recommendation for the integration design; paragraph 35); and 
providing, through the GUI, the recommendation for modifying the state of provisioning of the mapped education data (Harner; auto mapping provide recommendation to make modification and user perform updating manually; paragraph 35).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Harner’s technique of auto recommendation mapping in GUI  to modify admission officer view students grade, GPA, courses, and scores based on the permission, and determine permission level to access an education content, and interact with user permissions to perform selection of object of Powell, Torman and Kelishadi. The motivation for doing so would have been to enable user to obtain quickly and accurately recommendation data to assist user.

Regarding claim 6, Powell, Torman and Kelishadi teaches all of the claim 1. Powell, Torman and Kelishadi do not teach expressly,
applying trained artificial intelligence (Al) processing to generate data analytics insights for management of the state of provisioning based on analysis of one or more of: signal data pertaining to the administrative user account, signal data pertaining to a configuration of the synchronized education profiles, signal data pertaining to tenant usage of specific application/service features associated with the synchronized education profile of the educational platform service, and signal data pertaining to specific application/service features of the one or more software vendors; 
automatically generating a recommendation for modifying the state of provisioning of the mapped education data based on the data analytics insights generated from application of the trained Al processing; and 
providing, through the GUI, a GUI feature that provides the telemetry data for the administrative user account
However, Harner teaches,
applying trained artificial intelligence (Al) processing to generate data analytics insights for management of the state of provisioning based on analysis of one or more of: signal data pertaining to the administrative user account, signal data pertaining to a configuration of the synchronized education profiles, signal data pertaining to tenant usage of specific application/service features associated with the synchronized education profile of the educational platform service, and signal data pertaining to specific application/service features of the one or more software vendors (Harner; “Auto-mapping recommender 116 may be leveraged by integration application design tool 110 to provide a suggested linking between fields in a source asset and fields in a target asset, i.e. an auto-mapping recommendation.”, the auto-mapping recommender provides recommendations regarding the integration designs/attributes input by the user to aid them in creating and performing the integrations, the auto-mapping recommender being triggered by the user activities regarding the integration would read on a “request” to integrate the data, which describes an example of a “button” that can be used to trigger the auto-mapping recommender (i.e. a “request”); paragraph 34 and 47, further, Example 1, new customer data (“file” from CRM system) is integrated into the ERP system to ensure synchronization (“synchronized profile”, also, Example 2, the user step data (“file” of user data) is integrated into the cloud storage for record keeping (“synchronized profile” of the user’s collected exercise data), also provides a generic description of mapping data from a source asset  to a target asset); paragraph 24-30); 
automatically generating telemetry data based on the data analytics insights generated from application of the trained Al processing (Harner; the auto-mapping recommender analyses the input data to make recommendations for mappings to the user (in response to the user inputting data for the purpose of designing an integration (as explained in further detail in the above elements) [it is noted that, under broadest reasonable interpretation, “insights” determined by the system could be the same as the “recommendations” provided in the GUI by the system, paragraph 34, further, figs 2A and 2D; describes the auto-mapping recommender performing analysis and providing recommendation for the integration design; paragraph 35); and 
providing, through the GUI, a GUI feature that provides the telemetry data for the administrative user account (Harner; auto mapping provide recommendation to make modification and user perform updating manually; paragraph 35).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Harner’s technique of auto recommendation mapping in GUI to modify admission officer view students grade, GPA, courses, and scores based on the permission, and determine permission level to access an education content, and interact with user permissions to perform selection of object of Powell, Torman and Kelishadi. The motivation for doing so would have been to enable user to obtain quickly and accurately recommendation data to assist user.

Claims 10 and 13: they are system claims that corresponding to method claims 3 and 6. Therefore, claim is rejected for the same reason as claims 3 and 6 above.
  
Claims 17 and 20: they are computer-readable storage media claims that corresponding to method claims 3 and 6. Therefore, claim is rejected for the same reason as claims 3 and 6 above.



Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pub 2013/0080346) hereinafter Powell in view of Torman et al. (U.S. Pub 2019/0155626) hereinafter Torman and further in view of Kelishadi (U.S. Pub 2015/0295914) and further in view of Harner et al. (U.S. Pub 2019/0332374) hereinafter Harner, as applied to claim 3 above, and further in view of Johnston et al. (U.S. Pub 2018/0113579) hereinafter Johnston.

Regarding claim 4, Powell, Torman, Kelishadiand and Harner  teaches all of the claim 3. Powell, Powell, Torman, Kelishadiand and Harner   do not teach expressly,
providing, through the GUI for the administrative user account, a GUI element configured to indicate an existing contract state for integration of services of the one or more software vendors with the synchronized education profile, wherein the GUI element configured to indicate the existing contract state provides visual indication of a current term of a contract with the one or more software vendors that is being managed by the administrative user account
However, Johnston teaches,
providing, through the GUI for the administrative user account, a GUI element configured to indicate an existing contract state for integration of services of the one or more software vendors with the synchronized education profile, wherein the GUI element configured to indicate the existing contract state provides visual indication of a current term of a contract with the one or more software vendors that is being managed by the administrative user account (Johnston; user able to logged into account to view media content from different provider as shown in figure 6P and as shown in figure 6Q different provider media content displays and a notification regarding a rental agreement the alert indicate that media item B from provider 1 expiring in 3 days; paragraphs 162-163).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Johnston’s technique of display content from different provider to modify admission officer view students grade, GPA, courses, and scores based on the permission, and determine permission level to access an education content, and interact with user permissions to perform selection of object, and auto recommendation mapping in GUI of Powell, Torman, Kelishadi and Harner. The motivation for doing so would have been to effectively conveys media item availability to the user, thus improving the efficiency of conveying such information to the user to improve management of information.

Regarding claim 5, Powell, Torman, Kelishadi, Harner and Johnston teaches all of the claim 4. Johnston further teaches,
generating, based on application of the trained Al processing, a data analytics insight for managing the existing contract state for integration of services of the one or more software vendors with the synchronized education profile, and wherein the recommendation is a recommendation for modifying the existing contract state that comprises the data analytics insight for managing the existing contract state (Johnston; electronic device suggested media item representation based on the how long user access to media item remain in effect e.g. user rented the media items with rental expiration dates and system display prioritize media item and if rental dates expiring, alert message display as shown in figure 6Q (system learn based on the historical usage data to prioritize the media item and also, rental expiration dates using AI); paragraph 163)

Claims 11-12: they are system claims that corresponding to method claims 4-5. Therefore, claim is rejected for the same reason as claims 4-5 above.
  
Claims 18-19: they are computer-readable storage media claims that corresponding to method claims 4-5. Therefore, claim is rejected for the same reason as claims 4-5 above.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pub 2013/0080346) hereinafter Powell in view of Torman et al. (U.S. Pub 2019/0155626) hereinafter Torman and further in view of Kelishadi (U.S. Pub 2015/0295914) as applied to claim 1 above, and further in view of Isgar (U.S. Pat 11,227,504).

Regarding claim 7, Powell, Torman and Kelishadi teaches all of the claim 1. Kelishadi further teaches,
wherein the modifying of the state of provisioning of the mapped education data comprises changing sharing permissions with respect to the data of the required educational data fields and the data of the optional educational data fields (Kelishadi; user can modify to filter data from input boxes, start date, end date and select or modify specific agency or all agency; paragraphs 108-109, further, user create user accounts assign privileges, and update and send to user profiles associated with new and updated users; paragraphs 13-131)
Powell, Torman and Kelishadi do not teach expressly,
data of required educational data fields that pertain to a current configuration of the synchronized education profile relative to specific application/service features of the one or more software vendors, and
data of optional educational data fields that, if activated, would enhance a user experience for users associated with the synchronized education profile relative to the specific application/service features of the one or more software vendors, and 
However, Isgar teaches,
data of required educational data fields that pertain to a current configuration of the synchronized education profile relative to specific application/service features of the one or more software vendors (Isgar; profile include required fields First name 111; Last name 112; Email 113; Password/confirm password 114; Notification time 115 (minutes before session); and grade point average; col 8 line 10-14), and
data of optional educational data fields that, if activated, would enhance a user experience for users associated with the synchronized education profile relative to the specific application/service features of the one or more software vendors (Isgar; as shown in figure 7, optional field 158 where user optionally specify “bring your class notes” or “bring food” etc. (this is not a mandatory field where user have to input); col 9 line 45-49), and 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Isgar’s technique of selecting and inputting required and optional field to modify admission officer view students grade, GPA, courses, and scores based on the permission, and determine permission level to access an education content, and interact with user permissions to perform selection of object of Powell, Torman and Kelishadi. The motivation for doing so would have been to improve interface for user to enter all necessary information to prevent any delay in processing.

Claim 14 is system claim that corresponding to method claim 7. Therefore, claim is rejected for the same reason as claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Sahu et al. (US Pub 2016/0048698 A1) teaches map shared permissions associate with entry with user identifiers with permission indicators ([0487; fig. 33]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/BEAU D SPRATT/Primary Examiner, Art Unit 2143